 JOHNS-MANVILLE PRODUCTS CORPORATION451Johns-Manville Products CorporationandLocalTRIAL EXAMINER'S DECISIONNo. 255,International Chemical Workers Union,AFL-CIO.Case 21-CA-7720May 16, 1968DECISION AND ORDERBy MEMBERS BROWN,JENKINS, AND ZAGORIAOn March 4, 1968, Trial Examiner David Lon-don issued his Decision in the above-entitledproceeding, finding that Respondent had engagedin and was engaging in certain unfair labor prac-tices in violation of the National Labor RelationsAct, as amended, and recommending that Respon-dent cease and desist therefrom and take certain af-firmative action, as set forth in the attached TrialExaminer's Decision. Thereafter, the Respondentfiled exceptions to the Trial Examiner's Decisionand a supporting brief, and the General Counselfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Orderthe Recom-mended Order of the TrialExaminer,and herebyordersthattheRespondent,Johns-ManvilleProducts Corporation, LongBeach,California, itsofficers,agents,successors,and assigns,shall takethe action set forth in the Trial Examiner's Recom-mended Order.'iThe Respondent's requestfor oralargument is denied as therecord, in-cluding the exceptions and briefs,adequatelypresents the issues and thepositions of the parties'The telephonenumber for Region 2l, appearing at the bottom of thenotice attached to the TrialExaminer'sDecision,isamended to readTelephone 688-5200171 NLRB No. 65STATEMENT OF THE CASEDAVID LONDON, Trial Examiner: Upon a chargefiledAugust 21, 1967, by International ChemicalWorkers Union, AFL-CIO ("the Union"), theGeneral Counsel of the Board, on September 21,1967, issued the complaint herein alleging thatJohns-Manville Products Corporation ("Respon-dent") had engaged in unfair labor practices withinthe meaning of Section 8(a)(I) and (5) of the Na-tionalLabor Relations Act, as amended ("theAct"). In substance, the complaint alleges thatsince on or about July 25, 1967, Respondent hasrefused to furnish the Union with specified informa-tion necessary to properly police and administer anexisting collective-bargaining agreement betweenRespondent and the Union. Respondent, by itsanswer, denied that it had refused to furnish theaforementioned information, and as a "separatedefense," pleads that the existing collective-bar-gaining agreement between the parties provides"the sole and exclusive remedy" which the Union isentitled to invoke in respect to its demand.The hearing herein was held at Los Angeles,California, on December 7-8, 1967, at which theGeneral Counsel and Respondent appeared bycounsel and were afforded full opportunity toexamine and cross-examine witnesses and tointroduce evidence upon the issues of the case.Briefs subsequently filed by the General Counseland Respondent have been fully considered.Upon the entire record in the case, and from myobservation of the demeanor of the witnesses, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESS OF RESPONDENTRespondent, a Delaware corporation, is engagedin the manufacture and sale of building and relatedproducts at plants located throughout the UnitedStates, including a plant at Long Beach, California,the only facility of Respondent involved in thisproceeding. In the course and conduct of its busi-ness operation, Respondent annually manufactures,sells, and ships from its Long Beach plant, productsvalued in excess of $50,000, directly to customerslocated outside the State of California. Respondent,by its answer, admits and I find, that it is an em-ployer engaged in commerce and in a business af-fecting commerce within the meaning of Section2(6) and (7) of the Act.al.THE LABORORGANIZATION INVOLVEDThe Union is, and at all times material herein hasbeen, a labor organization within the meaning ofSection 2(5) of the Act.353-177 0 - 72 - 30 452DECISIONSOF NATIONALLABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESThe complaintalleges,and Respondent by itsansweradmits, that atall times sinceat least April5, 1963, the Union has been the exclusive collec-tive-bargainingrepresentativeofRespondent'sproduction and maintenance employees at its LongBeach,California, plant with respect to rates ofpay, wages, and other terms and conditions of em-ployment of said employees. It is also undisputedthat on or about April 5, 1967, Respondent and theUnion executed a collective-bargaining agreementeffective until at least April 4, 1969, covering therates of pay, wages, hours of employment, andother terms and conditions of employment of theemployees in the unit described above.The current agreement between the parties pro-vides for the establishment, by Respondent, of anincentive wage program under which Respondentprescribes the production standards which are usedto determine the incentive wage which may beearned by the employees. It further provides that inthe event "[a]ny question of the equity of anestablished standard, a new standard, or a changedstandard or the equity of a new or changed jobevaluationrate [arises,it]shall be referred to ajoint committee or representatives of the Companyand the Union, which shall consider all the facts inan effort to reach agreement." If said committee orrepresentatives are unable to reach agreement, thecontract provides for the designation, by the Union,of one of five-named industrialengineering con-cerns to whom the dispute shall be submitted andwhose decision shall be final and binding on bothparties.Thomas J. Lopez has been employed by Respon-dentin its finishingdepartment more than 8 years.During1967, he was engaged as a lathe operator inwork on a substantial number of products manufac-tured by Respondent. He was being paid a guaran-teed base rate, plus an incentive wage for workcompleted "in excess of 100 percent standardestablished by the Company." Prior to July 5, 1967,the standard volume for the entire crew engaged onone of the products on which Lopez was engaged,was 209 pipes per hour.On June 29, 1967,1 Respondent posted a noticeon the appropriate bulletin boards advising the em-ployees in Lopez' department that the "existingstandards" would be canceled as of July 5, and that"reviewmeetings" would be scheduled by ForestPeterson,generalforeman of the production de-partment prior to that date. At the time said noticewas posted, Lopez, then the second shift steward,was on vacation. When he returned to work onMonday, July 10, and discovered that the volumestandard on one of the products had been increasedfrom 209 to 253 pipes per hour, the employees onthe shift told him they had not been advised of thereason for the change. Lopez went to Peterson,asked him whether themeetingpertaining to thechange as prescribed by the collective-bargainingagreementhad been complied with. Apparentlyreceivinga negativereply,' Peterson told him thatthe meeting would be held on the following Friday.On that Friday,at anhour when Lopez and hiscrew were gathered waiting to be called to thescheduledmeeting,Lopez saw Peterson leave thebuilding and walk to his car. Lopez ran after himand asked him whether that was not the day of theirmeeting.Peterson merely replied that it would beheld during the following week.On July 25, Lopez went to the office of Paul Bur-num, Respondent's industrialrelationsmanager,and told him he "was in disagreement with the newstandard and that [he] needed certain informationto satisfy [himself] as to their equity and their cor-rectness." Specifically, he asked "for the operationsstandard sheet.... the work study summary, and ...the original time study sheet." In Lopez' presence,Burnum called Dick Slanker, one of Respondent'sindustrialengineers,and instructed him to letLopez have any information that Slanker had re-garding this standard. Turning to Lopez,Burnumtold him "that certain of that information theywould let [him] have, some of it they would makeavailable, and some of it they couldn't let [him]have." At the conclusion of the conversation, Bur-num made an appointment for Lopez to see Slankeron the following day.Lopez went to Slanker's office on the next dayand was handed one page of the operations stan-dard sheets.' When Lopez told him he also neededthe work study summary, Slanker replied that hehad the "floor copy" but that Lopez would notwant that "because it was full of dust and cement."Slanker added that if Lopez returned the next day,he would provide him with a clean copy. Lopezwent to Slanker's office on the following day butdid not find him in. He then went to Peterson's of-fice, asked whether Slanker left anything for him,and received a negative reply. Lopez contacted Sta-cy, president of the Union, and gave him a listdescribing the information he wanted from Respon-dent, including the original timestudy sheets. Onthe following day, July 28, Lopez obtained thework studysummary,but not the original timestudysheets.Lopez met again with Burnum on July 31 andshowed him a pamphlet published by his Interna-tionalUnion asserting that, according to "LaborBoard rules, . . . the Union has a right to all techni-cal data, including original timestudy sheets forboth new and prior rates ... any place where theyuse an incentive wage system." Burnum replied"that there was some question as to what was rele-'Unless otherwisedesignated,all reference to dates hereafter are to theyear 1967Peterson did not testifyResp 's Exh I JOHNS-MANVILLE PRODUCTS CORPORATION453vant"but added that he hadbeen instructednot toreveal the timestudy sheets.On July31, the meeting was held which had beenrequested of Petersonon July10.Present wereLopez,Marvin Brown,the Union's chief steward,Peterson,and Slanker.Insofar as the record dis-closes, all that occurredthat daywas Slanker'sdirection to the two union representatives to comein the following day "to see the timestudy sheets."4On August 1, Lopez and Brown wentto the of-fice of Harold Kahlen,supervisor of the Respon-dent's industrial engineering and qualitycontrol de-partments.Present,in addition to the three menjust named,were Peterson and Slanker.When thecompany representatives produced"a breakdownthat theyhad preparedpresumablyfrom the time-study sheet,"Lopez andBrown again asked to seethe original timestudies.In reply, Kahlen instructedSlanker to bring out Respondent'sstandard databook.When Lopez and Brown,several times, re-peated their requests for the timestudy sheets, theywere told"that [Respondent]had them,but theywere filed away and that they weretoo bulky andtoo numerous to pull out of thefiles."Therequested timestudy sheets werenot produced.Lopez went to Burnum's office onAugust 14, ac-companiedby LeonardPerryman,vice president ofthe Union.Perryman asked Burnum for the originaltimestudy sheets and was told that Burnum hadbeen instructed not to supply that information. Per-ryman thereupon asked that he be given a list ofwhat the Union could see. On August 15, Burnumsent Perryman the following letter:August 15, 1967L.Perryman-Vice President, Local 255,ICWURe:StandardsInformation-Non-PressureLathe LineAs standard procedure, copies of the WorkStudySummary and Operation StandardSheets are available in thedepartment for usebyProductionCheckers,Crewmen andForemen.We have provided Union Representatives withcopies of the Operation Standard Sheet andWork Study Summary. We will also makeavailablefor reviewin the Industrial Engineer-ingOffice that available relative date uponwhich the Standard is based.On August 20, Perryman, accompanied byArthur Wood, the Union's Internationalrepresenta-tive, went toBurnum'soffice and once more askedto see the original timestudy sheets. Again Bur-num replied that he was "not allowed to showthem"to him.On August 21, the Union filed thecharge which instituted this proceeding.On August 25, Perryman, accompanied by Stacy,president of the Union, again demanded of Burnumthat they be allowed to see the original timestudysheets, and again he was refused. On several occa-sions thereafter,Burnum repeated to Perryman thathe was not "allowed to discuss it."During the hearing,Respondent's counsel statedthat after the Union filed its charge on August 21,he instructed "the company people ... not tosupply the information... and would so instructthem for the future."He further stated that,because ofthe chargesfiled by the Union, he in-structed company personnel not "to even discussthe matter with the Union representatives." Theseinstructionswere imposed by him because he"deemed it very prejudicial [for Respondent] to beput in the position of jumping through the hoopbecause someone filed a charge."Itwas not untilthehearing herein that Respondent disclosed,through the testimony of Burnum and Kahlen, thatthe requested timestudy sheets had been disposedof at anundiscloseddate and were, therefore, nolonger in existence,a state of affairs which theGeneral Counsel,in hisbrief, now apparently con-cedes.As previously found, Respondent had the rightunder its collective-bargaining agreement with theUnion to initially prescribe the production standardwhich its employees would be required to meet inorder to participate in an existing incentive wageprogram. In the same agreement, however, machin-erywas provided by which the Union could"question ... the equity" of the new or changedstandard or job evaluation. In any event, "[i]t iswell settled that Section 8(a)(5) of the Act imposesan obligation upon an employer to furnish, uponrequest, all information relevant to the bargainingrepresentative's intelligentperformance of its func-tions.N.L.R.B. v. Yawman & Erbe ManufacturingCo.,187 F.2d 947 (C.A.2);The Timken RollerBearing Co. v. N.L.R.B.,325 F.2d 746 (C.A. 6).This obligation extends to information which theUnion may require in order `to police and ad-minister existing agreement.'J. I. Case Company v.N.L.R.B.,253 F.2d 149 (C.A.7);The TimkenRoller Bearing Company, supra.The timestudiesrequested by the Union herein were in the nature of/s/ Paul D.Burnumrequests for such information."WilsonAthleticPaul D.BurnumIndustrial Relations ManagerGoods Mfg. Co.,Inc.,169 NLRB 621.Here, the testimony of Lopez is undisputed thatthe new standard effective on and after July 54 Slanker, as Peterson,did not appear as a witness. 454DECISIONSOF NATIONALLABOR RELATIONS BOARD"requires more production for less wages than theprevious standards; it doesn't take all of the jobcontent into consideration; ... there have beenchanges in material that affect [sic] production[which] takes more machinery time," and that theproduction standard of some employees had beenraised from 209 pipes per hour to 253. In light ofthat undisputed testimony nothing more need besaid to establish that the Union was entitled to seethe additional timestudies which Kahlen admittedwere made"during the first 5 or 6 months of1967"by Slanker, his industrial engineer.In that state of the record, there is no merit tothe defense repeatedly urged during the hearingthat Respondent's refusal to furnish the requestedinformation on and after August 21, or even todiscuss the request, was justified and within its legalrights because of the charge filed by the Union onthat day. The bargaining duty imposed by the Act,including the duty to furnish bargaining informa-tion, is not abated by filing of a charge, and arefusal to furnish the required information byreason thereof constitutes a refusal to bargain inviolation of Section 8(a)(5) and (1) of the Act.Ellis-Klatcher& Co., Inc.,40NLRB 1037,1051-52;Lebanon Steel Foundry,33 NLRB 233,252, enfd. 130 F.2d 404 (C.A.D.C.); see alsoLionOil Co. v. N.L.R.B., 245F.2d 376, 379 (C.A. 8);California Portland Cement Company,101NLRB1436, 1440. In any event, Respondent had refusedto furnish the required information several timesbefore the charge was filed.There remains for consideration the effect to beascribed to the present nonexistence of therequested timestudy sheets. Though testimony dis-closing when that data was destroyed was withinthe power of Respondent to produce, it failed to doso. Slanker, the engineer who conducted the studyduring the first 5-6 months of 1967, was not calledupon to testify. Respondent's failure to do so, war-rants the inference that, if called upon to testify asto when the studies were destroyed, his testimonywould not be favorable to Respondent.InterstateCircuit v. United States,306 U.S. 208, 225-226;N.L.R.B. v. Remington Rand, Inc.,94 F.2d 862,871 (C.A.2);N.L.R.B. v. Wallick,198 F.2d 477,483 (C.A. 3). In any event, the testimony is un-disputed that in a conferenceon August 1withKahlen, Slanker, and Peterson, the Union repre-sentativeswere told that Respondent "had them(i.e.the timestudy sheets), but they were filedaway and that they were too bulky and too nu-merous to pull out of the files."On the entire record I find and conclude that onand prior to August 1, 1967, Respondent violatedSection 8(a)(5) and (I) of the Act by failing andrefusing to furnish to the Union the timestudies in-volved in the July 5 change of the "existing stan-dards" pertaining to Respondent's incentive wageprogram. I further find and conclude that by refus-ing "even to discuss" the Union's request underconsideration because it filed the charge herein,Respondent violated the same sections of the Act.Ialso conclude that there is no merit to the "spe-cial defense" pleaded in Respondent's answer thatthe grievance and arbitration provisions of the col-lective-bargaining agreement between the partiesprovides "the sole and exclusive remedy" availableto the Union in respect to its demand. Those provi-sionsmay be invoked only concerning "anyquestion [relating to]the equity... of a changedstandard." Here, the Board is not concerned withthe "equity" of the new standard. All that is in-volved in this proceeding is the statutory right ofthe Union to information necessary to properly ad-minister and police the collective-bargaining agree-ment between the parties.Wilson Athletic GoodsManufacturing Co., Inc., supra; Producers GrainCorporation,169 NLRB 466, fn. 2..IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESRespondent's activities set forth in section III,above, occurring in connection with Respondent'soperations described in section I, above, have aclose, intimate, and substantial relationship totrade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdeningand obstructing commerce and the free flow ofcommerce.Upon the basis of the foregoing findings of fact,and on the entire record in the case, I make the fol-lowing:CONCLUSIONS OF LAW1.By refusing and failing on and before August1, 1967, to furnish the Union the timestudies in-volvedin itsJuly 5, 1967, change of standards, andby refusing to discuss that subject with the Unionrepresentatives,RespondentviolatedSection8(a)(5) of the Act.2.By said conduct, Respondent interfered with,restrained, and coerced its employees in the exer-cise of rights guaranteed in Section 7 of the Act,thereby violating Section 8(a)(1) of the Act.3.The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged inunfair labor practices, I recommend that it ceaseand desist therefrom and take certain affirmativeaction necessary to effectuate the policies of theAct.Therequestedtimestudieshavingbeendestroyed,Icannot, of course,require that theynow be submitted to the Union. However,in viewof Respondent's entire conduct as found above, Ishall require,in the event Respondent hereaftermakes any change in its wage incentive program,compensation,terms and conditions of employment JOHNS-MANVILLE PRODUCTS CORPORATIONof the employees involved herein,that it preserveand, upon request or demand,make available tothe Union all data, including timestudies,used byRespondent in proposing or establishing any suchchanges.RECOMMENDED ORDERUpon the foregoing findings of fact and conclu-sions of law,upon the entire record in this case,and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended,it is hereby or-dered that Respondent Johns-Manville ProductCorporations,itsofficers,agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with theUnion as the collective-bargaining representative ofitsproduction and maintenance employees at itsLong Beach,California,plant by refusing to furnishto the union timestudies,or any other data used inproposing or establishing any change in its wage in-centive program,or in any other proposed changesaffecting the compensation, terms and conditions ofemployment of the above-named employees.(b) Refusingtofurnishtheinformationdescribed immediately above,or to discuss thatsubject with the Union because it has filed an unfairlabor practice charge against Respondent.(c) In any like or related manner interferingwith, restraining, or coercing the employees abovedescribed to effectively bargain with Respondentthrough their duly designated collective-bargainingrepresentative.2.Take the following affirmative action neces-sary to effectuate the policies of the Act:(a) For a period of at least 6 months following achange,or proposed change,inthe presentlyestablished incentive wage program,compensation,terms and conditions of employment of the above-described employees,preserve and, upon request,make available to the Union all data,includingtimestudies,used by it in proposing or establishingany such changes.(b) Post at Respondent'sLong Beach,Califor-nia, plant copies of the attached notice marked"Appendix."5Copies of said notice,on forms pro-vided by the Regional Director for Region 21, afterbeing duly signed by Respondent's representative," In the event that this Recommended Order is adoptedby theBoard, thewords"a Decision and Order"shall be substituted for the words theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt ofAppeals, the words"a Decree of the tlhted StatesCourt of Ap-peals Enforcing an Order"shall be substituted for the words"a Decisionand Order ""In the event that this Recommended Order isadopted bythe Board,this provision shall be modified to read."Notify said Regional Director, inwriting,within 10daysfrom the date of thisOrder,what steps Respondenthas taken to comply herewith "455shallbe posted by it immediately upon receiptthereof,and be maintained by Respondent for 60consecutive days thereafter,in conspicuous places,including all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby Respondent to insure that said notices are notaltered,defaced,or covered by any other material.(c)Notify the Regional Director for Region 21,inwriting,within 20 days from the receipt of thisDecision,what steps have been taken to complyherewith."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Boardand in order to effectuate the policies of the Na-tional Labor Relations Act, as amended,we herebynotify our employees that:WE WILL NOT fail or refuse to bargain collec-tivelywithLocalNo.255, InternationalChemicalWorkers Union,AFL-CIO, as theexclusive collective-bargaining representativeof all the employees in the appropriate unit setforth below,by refusing to furnish,upon de-mand of said Union,all information or data useby us,including timestudies,concerning anychange in our incentive wage program, or thecompensation,terms or conditions of employ-ment prescribed by our existing collective-bar-gaining agreement,or any renewal or extensionthereof.WE WILL NOT, in any like or related manner,interferewith,restrain,or coerce our em-ployees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act, as amended.WE WILL, for a period of at least 6 monthsfollowing any change in our incentive wageprogram,or the compensation,terms and con-ditions of employment of any of the employeesin the unit set forth below,preserve,and upondemand,make available to the above-namedUnion,allinformation and data,includingtimestudies,used by us concerning any changein our incentive wage program,or the compen-sation, terms and conditions of employment ofsaid employees.The bargaining unit is:All production and maintenance em-ployees employed by us at our LongBeach,California,plant,excluding execu-tives,administrative,engineering,research,guards and clerical employees,and supervisors as defined in the LaborManagementRelationsof1947,asamended. 456DatedByDECISIONS OF NATIONAL LABOR RELATIONS BOARDJOHNS-MANVILLEThis notice must remain posted for 60 consecu-PRODUCTS CORPORATIONtive days from the date of posting and must not be(Employer)altered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice,EasternColumbia Building, 849 SouthBroadway,LosAngeles,California90014,(Representative) (Title)Telephone 688-5229.